DETAILED CORRESPONDENCE
Claims 16-17 and 24-41 are pending, with Claims 1-15 and 18-23 previously cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/22 has been entered.
 
Response to Arguments
Applicant’s 103 arguments, see page 11 lines 8-11, filed 01/21/2022, with respect to the rejection(s) of claim(s) 16-17 and 24-41 under Agard et al., (US 2014/0200510) and Olson et al., (US 2013/0204229) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hautaviita et al., (US 2018/0008779) in view of Kemp et al., (US 2013/0267897). See rejections below.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because on pg. 22 of the provided disclosure, lines 10-20, reference character "122" has been used to designate both “at least one electrical switch” and “at least one switch lock member”. However, the “at least one switch lock member” is also designated by reference character “121”. Further, on pg. 27 lines 7-13 of the provided disclosure, reference character “122” is used to designate “the electrical switch” and “at least one mechanical switch” in addition to “at least one electrical contact”. Please select one definition through the disclosure for consistency and clarity.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17, 24-27, 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Hautaviita et al., (US 2018/0008779) in view of Kemp et al., (US 2013/0267897).
Regarding Claim 16, Hautaviita teaches an electric information device (seen in Fig. 1) configured to communicate information related to a medicament delivery performed by a medicament delivery device, comprising: 
- at least one information communication unit (Figs 1 and 11, (112) and [0057]) configured to communicate said information; and 
- at least one power providing arrangement including at least one power source (Fig. 12b, (142)), at least one electrical switch (Fig. 12b, (152)), and at least one switch lock member (Fig. 3, showing (40) comprises (72) and (44)). Hautaviita [0054] teaches switch (152) is triggered by (72), and that (72) is locked to (44) until an injection is triggered and the drive spring (68) moves axially;
said at least one switch lock member (40) being configured to: 
- be movable in an axial direction ([0035] where (72) has (74). Hautaviita [0054] teaches (74) moves axially from a first position (Fig. 13a, (74f*)) to a second position (Fig. 13b, (74s*)); 

    PNG
    media_image1.png
    376
    616
    media_image1.png
    Greyscale

be movable by an axial movement of at least one triggering member (Fig. 1, (30) and [0030]) of said medicament delivery device, wherein said axial movement of said at least one switch lock member (40) from said first position (Fig. 13a) to said second position (Fig. 13b) is a movement relative to a housing (Fig. 1, (10)) of said medicament delivery device, wherein said triggering member (30) comprises a medicament delivery member guard (30) being configured to be distally forced against a dose delivery site ([0030]), and wherein a distal end (Fig. 11, (34)) of the medicament delivery member guard (30) contacts a proximal end (Figs 7 and 11, (92)) of the at least one switch lock member (40) such that a force acting on the medicament delivery member guard (30) is conveyed directly to the at least one switch lock member (40); 
- cause a change of state of said at least one electrical switch (152) in said second position, thereby providing electrical power ([0054] switch (152) with electrical contacts, second position contacts meet and switch is closed (active) to provide electrical power) to said at least one information communication unit (112) from said at least one power source (142). Hautaviita [0055] teaches the switch (152) interacts with conduits having interface contacts (158) which interact with contacts (160) of management (112), in which (142) is located. 
While Hautaviita teaches the switch lock member being in a locked state, Hautaviita doesn’t explicitly teach the switch lock member be locked in said second position, such that said change of state is maintained, wherein said at least one switch lock member is configured to be locked in said second position both at a start of said medicament delivery and at a conclusion of said medicament delivery. 
In related medicament delivery device prior art, Kemp teaches a medicament delivery device (Kemp Fig. 1, (A)), wherein the medicament delivery device has at least one switch lock member (Kemp Fig. 1, (1.5)), wherein the switch lock member (1.5) can be locked in said second position (Kemp [0027] the sleeve latch is biased towards the locked position), such that said change of state is maintained (Kemp [0027] sleeve latch remains in the locked position until force is exerted by the user), wherein said at least one switch lock member is configured to be locked in said second position both at a start of said medicament delivery and at a conclusion of said medicament delivery (Kemp [0027] the sleeve latch is biased towards the locked position at the start of the medicament delivery, and returns to the locked position at a conclusion of delivery). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the switch lock member of Hautaviita, such that the switch lock member can be locked in said second position both at a start of said medicament delivery and at a conclusion of said medicament delivery; all as taught by Kemp, for the motivation of preventing premature and/or inadvertent exposure of the injection needle and minimizing the risk of accidental needle stick injuries (Kemp [0026]).

Regarding Claim 17, Hautaviita in view of Kemp teaches the modified electrical information device as claimed in claim 16, wherein said at least one switch lock member includes: 
- at least one leg (Hautaviita Fig. 7, (92)), configured to be supported by at least one rest ledge (Hautaviita Fig. 11, annotated below, where (92) rests on (42i)) in said first position, to snap into said second position by a resilient action caused by said axial movement (Hautaviita Fig. 11, annotated, (42) contacts (92) wherein (88) of (40) resiliently snaps (rotates) by axial movement of the triggering member), and to be supported and locked by at least one locking ledge in said second position (Hautaviita [0044] blocking element (88) of (locking mechanism) switch lock (40) locks); and 

    PNG
    media_image2.png
    357
    529
    media_image2.png
    Greyscale

-at least one contact element (Hautaviita Fig. 13a, (154)), configured to cause pressure against said at least one electrical switch (Hautaviita Fig. 13b, (152)) when being in said second position (seen in Hautaviita Fig. 13b).

Regarding Claim 24, Hautaviita in view of Kemp teaches the modified electrical information device as claimed in claim 16, wherein said electrical switch (Hautaviita (152)) comprises: at least one mechanical switch (Hautaviita Fig. 8, (152)) configured to be compressed directly by at least one contact element of said switch lock member (Hautaviita Fig. 13b, where (74) contacts (152)). Hautaviita [0054] teaches switch (152) is triggered by (72), and that (72) is locked to (44) of switch lock member (40).

Regarding Claim 25, Hautaviita in view of Kemp teaches the modified electrical information device as claimed in claim 16, wherein said electrical switch (Hautaviita (152)) comprises: at least one mechanical switch (Hautaviita Fig. 8, (152)) configured to be compressed indirectly by at least one contact element of said switch lock member, whereby said state of change is effected (Hautaviita [0054] where (154) contacts (152) which contacts (74) of (40)).

Regarding Claim 26, Hautaviita in view of Kemp teaches the modified electrical information device as claimed in claim 16, wherein said electrical switch (Hautaviita (152)) comprises: at least one electrical contact (Hautaviita [0054] where (152) is made of electrically conductive material) configured to be short-circuited by at least one contact element (Hautaviita (74)) of said switch lock member (Hautaviita (40)), whereby said state of change is effected (Hautaviita [0054]).

Regarding Claim 27, Hautaviita in view of Kemp teaches the modified electrical information device as claimed in claim 16, further comprising at least one information indication arrangement (Hautaviita Fig. 11 and [0027], wherein electronic displays like an LCD is an information indication arrangement).

Regarding Claim 39, Hautaviita in view of Kemp teaches the modified electrical information device as claimed in claim 16, further including at least one transmission unit configured to provide a wireless transmission of said information to at least one external receiving device (Hautaviita [0058] wireless communication can be used, therefore wireless transmission occurs).

Regarding Claim 41, Hautaviita in view of Kemp teaches the modified electrical information device as claimed in claim 16, wherein said electrical information device is included within a housing of said medicament delivery device (Hautaviita [0045] wherein (112) is within housing part (114)).

Claims 28-36, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hautaviita et al., (US 2018/0008779) in view of Kemp et al., (US 2013/0267897), as applied to Claim 27 above, and further in view of Agard et al., (US 2014/0200510).
Regarding Claim 28, Hautaviita in view of Kemp teaches the modified electrical information device as claimed in claim 27. 
While Hautaviita and Kemp teach the electrical information device having information comprising at least one visual indication, the combination doesn’t explicitly teach wherein said visual indication indicates that said medicament delivery is in progress.
In related medicament delivery device prior art, Agard teaches a medicament delivery device (Agard Fig. 1A, (10)) having an electrical information device (Agard [0060] wherein the microcontroller has electrical components allowing several device interactions) wherein said information comprises: at least one visual indication which indicates that said medicament delivery is in progress (Agard [0023] incremental status indication of the drug delivery before, during, and after medicament delivery).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the information of Hautaviita and Kemp, to comprise at least one visual indication which indicates that said medicament delivery is in progress; as taught by Agard, for the motivation of having multiple types of feedback provided to the user which may be redundant, to provide status indications to the user incrementally (Agard [0079]).

Regarding Claim 29, Hautaviita in view of Kemp teaches the modified electrical information device as claimed in claim 27.
While Hautaviita and Kemp teach the electrical information device having information having information comprising at least one audible indication, the combination doesn’t explicitly teach wherein said information comprises: at least one audible indication which indicates that said medicament delivery is in progress.
In related medicament delivery device prior art, Agard teaches a medicament delivery device (Agard Fig. 1A, (10)) having an electrical information device (Agard [0060] wherein the microcontroller has electrical components allowing several device interactions) wherein said information comprises: at least one audible indication which indicates that said medicament delivery is in progress (Agard [0079] auditory feedback (audible indication) of the drug delivery before, during, and after medicament delivery is provided to the user).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the information of Hautaviita and Kemp, to comprise at least one audible indication which indicates that said medicament delivery is in progress; as taught by Agard, for the motivation of having multiple types of feedback provided to the user which may be redundant, to provide status indications to the user incrementally (Agard [0079]).

Regarding Claim 30, Hautaviita in view of Kemp teaches the modified electrical information device as claimed in claim 27.
While Hautaviita and Kemp teach the electrical information device having information, the combination doesn’t explicitly teach wherein said information comprises: at least one tactile indication which indicates that said medicament delivery is in progress.
In related medicament delivery device prior art, Agard teaches a medicament delivery device (Agard Fig. 1A, (10)) having an electrical information device (Agard [0060] wherein the microcontroller has electrical components allowing several device interactions) wherein said information comprises: at least one tactile indication which indicates that said medicament delivery is in progress (Agard [0079] tactile feedback (indication) of the drug delivery before, during, and after medicament delivery is provided to the user).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the information of Hautaviita and Kemp, to comprise at least one tactile indication which indicates that said medicament delivery is in progress; as taught by Agard, for the motivation of having multiple types of feedback provided to the user which may be redundant, to provide status indications to the user incrementally (Agard [0079]).

Regarding Claim 31, Hautaviita in view of Kemp teaches the modified electrical information device as claimed in claim 27.
While Hautaviita and Kemp teach the electrical information device having information, the combination doesn’t explicitly teach wherein said information comprises: at least one visual indication which indicates that said medicament delivery has ended.
In related medicament delivery device prior art, Agard teaches a medicament delivery device (Agard Fig. 1A, (10)) having an electrical information device (Agard [0060] wherein the microcontroller has electrical components allowing several device interactions) wherein said information comprises: at least one visual indication which indicates that said medicament delivery is in progress (Agard [0079] visual feedback (indication) of the drug delivery before, during, and after medicament delivery is provided to the user).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the information of Hautaviita and Kemp, to comprise at least one visual indication which indicates that said medicament delivery is in progress; as taught by Agard, for the motivation of having multiple types of feedback provided to the user which may be redundant, to provide status indications to the user incrementally (Agard [0079]).

Regarding Claim 32, Hautaviita in view of Kemp teaches the modified electrical information device as claimed in claim 27.
While Hautaviita and Kemp teach the electrical information device having information, the combination doesn’t explicitly teach wherein said information comprises: at least one audible indication which indicates that said medicament delivery has ended.
In related medicament delivery device prior art, Agard teaches a medicament delivery device (Agard Fig. 1A, (10)) having an electrical information device (Agard [0060] wherein the microcontroller has electrical components allowing several device interactions) wherein said information comprises: at least one audible indication which indicates that said medicament delivery has ended (Agard [0079] auditory feedback (audible indication) of the drug delivery before, during, and after medicament delivery is provided to the user).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the information of Hautaviita and Kemp, to comprise at least one audible indication which indicates that said medicament delivery has ended; as taught by Agard, for the motivation of having multiple types of feedback provided to the user which may be redundant, to provide status indications to the user incrementally (Agard [0079]).

Regarding Claim 33, Hautaviita in view of Kemp teaches the modified electrical information device as claimed in claim 27. 
While Hautaviita and Kemp teach the electrical information device having information, the combination doesn’t explicitly teach wherein said information comprises: at least one tactile indication which indicates that said medicament delivery has ended.
In related medicament delivery device prior art, Agard teaches a medicament delivery device (Agard Fig. 1A, (10)) having an electrical information device (Agard [0060] wherein the microcontroller has electrical components allowing several device interactions) wherein said information comprises: at least one tactile indication which indicates that said medicament delivery has ended (Agard [0079] tactile feedback (indication) of the drug delivery before, during, and after medicament delivery is provided to the user).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the information of Hautaviita and Kemp, to comprise at least one tactile indication which indicates that said medicament delivery has ended; as taught by Agard, for the motivation of having multiple types of feedback provided to the user which may be redundant, to provide status indications to the user incrementally (Agard [0079]).
Regarding Claim 34, Hautaviita in view of Kemp teaches the modified electrical information device as claimed in claim 27.
While Hautaviita and Kemp teach the electrical information device having information, the combination doesn’t explicitly teach wherein said information comprises: at least one visual indication which indicates that a predetermined time period has lapsed after said medicament delivery ended.
In related medicament delivery device prior art, Agard teaches a medicament delivery device (Agard Fig. 1A, (10)) having an electrical information device (Agard [0060] wherein the microcontroller has electrical components allowing several device interactions) wherein said information comprises: at least one visual indication which indicates that a predetermined time period has lapsed after said medicament delivery ended (Agard [0079]). Agard [0079] teaches visual feedback (indication) of the drug delivery before, during, and after medicament delivery is provided to the user, therefore can also indicate other useful feedback and status to the user, such as a predetermined time period lapsing).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the information of Hautaviita and Kemp, to comprise at least one visual indication which indicates that a predetermined time period has lapsed after said medicament delivery ended; as taught by Agard, for the motivation of having multiple types of feedback provided to the user which may be redundant, to provide status indications to the user incrementally (Agard [0079]).

Regarding Claim 35, Hautaviita in view of Kemp teaches the modified electrical information device as claimed in claim 27.
While Hautaviita and Kemp teach the electrical information device having information, the combination doesn’t explicitly teach wherein said information comprises: at least one audible indication which indicates that a predetermined time period has lapsed after said medicament delivery ended.
In related medicament delivery device prior art, Agard teaches a medicament delivery device (Agard Fig. 1A, (10)) having an electrical information device (Agard [0060] wherein the microcontroller has electrical components allowing several device interactions) wherein said information comprises: at least one audible indication which indicates that a predetermined time period has lapsed after said medicament delivery ended (Agard [0079]). Agard [0079] teaches audible feedback (indication) of the drug delivery before, during, and after medicament delivery is provided to the user, therefore can also indicate other useful feedback and status to the user, such as a predetermined time period lapsing).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the information of Hautaviita and Kemp, to comprise at least one audible indication which indicates that a predetermined time period has lapsed after said medicament delivery ended; as taught by Agard, for the motivation of having multiple types of feedback provided to the user which may be redundant, to provide status indications to the user incrementally (Agard [0079]).

Regarding Claim 36, Hautaviita in view of Kemp teaches the modified electrical information device as claimed in claim 27.
 While Hautaviita and Kemp teach the electrical information device having information, the combination doesn’t explicitly teach wherein said information comprises: at least one tactile indication which indicates that a predetermined time period has lapsed after said medicament delivery ended.
In related medicament delivery device prior art, Agard teaches a medicament delivery device (Agard Fig. 1A, (10)) having an electrical information device (Agard [0060] wherein the microcontroller has electrical components allowing several device interactions) wherein said information comprises: at least one tactile indication which indicates that a predetermined time period has lapsed after said medicament delivery ended (Agard [0079] tactile feedback (indication) of the drug delivery before, during, and after medicament delivery is provided to the user).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the information of Hautaviita and Kemp, to comprise at least one tactile indication which indicates that a predetermined time period has lapsed after said medicament delivery ended; as taught by Agard, for the motivation of having multiple types of feedback provided to the user which may be redundant, to provide status indications to the user incrementally (Agard [0079]).

Regarding Claim 38, Hautaviita in view of Kemp teaches the modified electrical information device as claimed in claim 27.
While Hautaviita and Kemp teach an information indication arrangement having visual information display (Hautaviita [0057]) and audible information display played in an appropriate loudspeaker (Hautaviita [0057]), the combination doesn’t explicitly teach wherein said at least one information indication arrangement includes one or more in the group of: at least one light source configured to emit light as a visual indication; and at least one tactile indication generating member.
In related medicament delivery device prior art, Agard teaches a medicament delivery device (Agard Fig. 1A, (10)) having an electrical information device (Agard [0060] wherein the microcontroller has electrical components allowing several device interactions) wherein said at least one information indication arrangement includes one or more in the group of: at least one light source configured to emit light as a visual indication (Agard [0060] light indicators such as LEDs); and at least one tactile indication generating member (Agard [0060] having tactile feedback, therefore would have a tactile feedback generating member).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the information indication arrangement of Hautaviita and Kemp, to comprise one or more in the group of: at least one light source configured to emit light as a visual indication; and at least one tactile indication generating member; as taught by Agard, for the motivation of having multiple types of feedback provided to the user which may be redundant, to provide status indications to the user incrementally (Agard [0079]).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Hautaviita et al., (US 2018/0008779) in view of Kemp et al., (US 2013/0267897), as applied to Claim 27 above, and further in view of Bernstein et al., (US 2011/0105952).
Regarding Claim 37, Hautaviita in view of Kemp teaches the modified electrical information device as claimed in claim 27.
While Hautaviita and Kemp teach having at least one information indication arrangement comprising at least one audible indication means, the combination doesn’t explicitly teach wherein said information comprises: an audible instruction which explains how said medicament delivery device should be handled.  
In related prior art, Bernstein teaches a medicament delivery device (Bernstein Fig. 1A, (90)) with an audible instruction which explains how said medicament delivery device should be handled (Bernstein [0291] and [0293], wherein audible (telephonic) instructions for delivery and/or administration of contained compositions in the device is provided).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the information of Hautaviita and Kemp, to comprise an audible instruction which explains how said medicament delivery device should be handled; as taught by Bernstein, for the motivation of providing instructions in a manner which a user can clearly recognize (Bernstein [0293]), thus improving ease of use of the device, even for those who may be visually impaired.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Hautaviita et al., (US 2018/0008779) in view of Kemp et al., (US 2013/0267897) and Agard et al., (US 2014/0200510), as applied to Claim 28 above, and further in view of Bernstein et al., (US 2011/0105952).
Regarding Claim 40, Hautaviita in view of Kemp and Agard teaches the modified the electrical information device as claimed in claim 28.
While Hautaviita and Kemp and Agard teaches at least one information indication arrangement, the combination doesn’t explicitly teach wherein said information is based on preconfigured data and/or measured data related to said medicament delivery, said data including one or more in the group of: an identification number for said medicament delivery device; an identification number for a medicament being delivered by said medicament delivery device; an identification number for a patient using the medicament delivery device; an elapsed time since a delivery of a medicament occurred; at least one indication of that said medicament delivery is in progress; at least one indication of that said medicament delivery has ended; and at least one indication of that a predetermined time period has lapsed after said medicament delivery ended.  
In related prior art, Bernstein teaches a medicament delivery device (Bernstein Fig. 1A, (90)) with an electrical information device, wherein said information is based on preconfigured data and/or measured data related to said medicament delivery (Bernstein [0239] data stored in medicament delivery device memory), said data including one or more in the group of: an identification number for said medicament delivery device (Bernstein [0221] unique identification numbers given to medicament delivery device); 
an identification number for a medicament being delivered by said medicament delivery device (Bernstein [0215] information about the analyte (medicament) is given in the form of barcodes, series of numbers and letters, a patient may interpret for identification); 
an identification number for a patient using the medicament delivery device (Bernstein [0215] wherein information about the patient is included in the form of barcodes, series of numbers and letters, a patient may interpret for identification); 
an elapsed time since a delivery of a medicament occurred (Bernstein [0199] time and date information is recorded based on duration of time before, during and after medicament delivery); 
at least one indication of that said medicament delivery is in progress (Bernstein [0199] time and date information is recorded based on duration of time before, during and after medicament delivery); 
at least one indication of that said medicament delivery has ended (Bernstein [0199] time and date information is recorded based on duration of time before, during and after medicament delivery); and 
at least one indication of that a predetermined time period has lapsed after said medicament delivery ended (Bernstein [0199] time and date information is recorded based on duration of time before, during and after medicament delivery).  
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the information of the electrical information device such that said information is based on preconfigured data and/or measured data, including an identification number of the medicament delivery device, identification number for the medicament, identification number for a patient using the medicament delivery device, elapsed time since a delivery, at least one indication of delivery in progress, indication that delivery has ended, indication of predetermined time period lapse after medicament delivery has ended; all as taught by Bernstein, for the motivation of communicating information about the device or the patient’s physiological condition to an external device in a clinical setting (Bernstein [0215]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783